As filed with the Securities and Exchange Commission on January 28, 2009 Registration No. 333-515 811-07513 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. 90 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. 91 / X / (Check appropriate box or boxes) PUTNAM FUNDS TRUST (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / X / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM FUNDS TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR, Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 This Post-Effective Amendment relates solely to the Registrants Putnam Money Market Liquidity Fund series. Information contained in the Registrants Registration Statement relating to any other series of the Registrant is neither amended nor superseded hereby. Prospectus 1/28/09 Putnam Money Market Liquidity Fund Institutional Class (Class P shares) Investment Category: Income This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment Management, LLC (Putnam Management), which has managed mutual funds since 1937, manages the fund. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Commission passed upon the accuracy or adequacy of this prospectus. Any statement to the contrary is a crime. CONTENTS [ ] Fund summary [ ] Goal [ ] Main investment strategies [ ] Main risks [ ] Investor profile [ ] Past performance [ ] Costs associated with your investment [ ] What are the funds main investment strategies and related risks? [ ] Who oversees and manages the fund? [ ] How does the fund price its shares? [ ] How do I buy fund shares? [ ] How do I sell fund shares? [ ] Fund distributions and taxes [ ] Financial highlights { Putnam Scales Logo } Fund summary GOAL The fund seeks as high a rate of current income as Putnam Management believes is consistent with preservation of capital, maintenance of liquidity and stability of principal. MAIN INVESTMENT STRATEGIES Income We invest mainly in instruments that: »are high quality, and »have short-term maturity. MAIN RISKS The main risks that could adversely affect the value of the funds shares and the total return on your investment include: » Inflation risk the risk that the effects of inflation may erode the value of your investment over time. » Money market fund risk the risk that the fund will not maintain a net asset value of $1.00 per share, due to events such as deterioration in the credit quality of issuers whose securities the fund holds, or an increase in interest rates. The fund may not achieve its goal, and is not intended as a complete investment program. An investment in the fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. INVESTOR PROFILE The fund is designed for investors seeking as high a rate of current income as we believe is consistent with preservation of capital, maintenance of liquidity and stability of principal. PAST PERFORMANCE Performance information for the fund will be available after the fund completes a full calendar year of operations. COSTS ASSOCIATED WITH YOUR INVESTMENT Maximum sales charges and redemption fees (paid directly from your investment) This table summarizes the fees and expenses you may pay if you invest in the fund. Expenses represent estimates for the funds current fiscal year, which ends on September 30, 2009. Shareholder Fees (fees paid directly from your investment) Maximum Sales Maximum Deferred Sales Charge (Load) (as a Charge (Load) percentage of the original purchase price or Imposed on redemption proceeds, whichever is lower) Purchases (as a percentage of the offering price) Class P NONE NONE Annual Fund Operating Expenses <> (expenses that are deducted from fund assets) All mutual funds pay ongoing fees for investment management and other services. These charges, expressed as a percentage of fund assets, are known as the Total Annual Fund Operating Expenses. The table below shows Money Market Liquidity Funds estimated expenses for its first fiscal year, which ends on September 30, 2009. Management Distribution Other Total Annual Expense Net Fees (12b-1) Fees Expenses Fund Operating Reimbursement Expenses Expenses Class P 0.25% N/A 0.04% 0.29% (0.25%) 0.04% <>Reflects Putnam Managements contractual obligation to limit the funds expenses through September 30, 2009. Putnam Management has agreed to waive its management fee for this fund. In addition, Putnam Management has agreed to reimburse the funds other operating expenses, exclusive of brokerage, interest, taxes, and extraordinary expenses, to the extent necessary to limit such expenses to an annual rate of 0.10% of the funds average net assets. For more information regarding expense limitations, see Charges and Expenses in the Statement of Additional Information (SAI). How do these fees and expenses look in dollar terms? The example below takes the total annual operating expenses for class P shares and translates them into dollar amounts, showing the cumulative effect of these costs over time. This helps you to more easily compare the cost of investing in the fund to the cost of investing in other mutual funds. The example makes certain assumptions. It assumes that you invest $10,000 in the fund for the time periods shown and then redeem all of your shares at the end of those periods. It also assumes a 5% return on your investment each year and that the funds operating expenses remain the same, except for amortization of offering costs of Money Market Liquidity Fund, which applies only to year one in the example. The example is hypothetical; your actual costs and returns may be higher or lower. EXAMPLE: Annual operating expenses on a $10,000 investment over time 1 year 3 years Class P $4 $68 What are the funds main investment strategies and related risks? This section contains greater detail on the funds main investment strategies and the related risks you would face as a fund shareholder. It is important to keep in mind that risk and reward go hand-in-hand; the higher the potential reward, the greater the risk. As mentioned in the fund summary, we pursue the funds goal by investing mainly in money market investments, such as certificates of deposit, commercial paper (including asset-backed commercial paper), U.S. government debt and repurchase agreements, corporate obligations and bankers acceptances. We will consider, among other things, credit, interest rate and prepayment risks as well as general market conditions when deciding whether to buy or sell investments. »Concentration of investments . We may invest without limit in money market investments from the banking, personal credit and business credit industries. However, we may invest over 25% of the funds total assets in money market investments from the personal credit or business credit industries only when we determine that the yields on those investments exceed the yields that are available from eligible investments of issuers in the banking industry. The funds shares may be more vulnerable to decreases in value than those of money market funds that invest in issuers in a greater number of industries. To the extent that the fund invests significantly in a particular industry, it runs an increased risk of loss if economic or other developments affecting that industry cause the prices of related money market investments to fall. At times, the fund and other accounts that we and our affiliates manage may own all or most of the debt of a particular issuer. This concentration of ownership may make it more difficult to sell, or to determine the fair value of, these investments. »Foreign investments. We may invest in money market instruments of foreign issuers that are denominated in U.S. dollars. Foreign investments involve certain special risks, such as unfavorable political and legal developments, limited financial information, and economic and financial instability. In addition, the liquidity of these investments may be more limited than domestic investments. Foreign settlement procedures may also involve additional risks. »Interest rate risk. The values of money market investments usually rise and fall in response to changes in interest rates. Declining interest rates generally increase the value of existing money market investments, and rising interest rates generally decrease the value of existing money market investments. Changes in the values of money market investments usually will not affect the amount of income the fund receives from them, but could affect the value of the funds shares. Interest rate risk is generally lowest for investments with short maturities, and the short-term nature of money market investments is designed to reduce this risk. The funds average portfolio maturity will not exceed 90 days and the fund may not hold an investment with more than 397 days remaining to maturity. These short-term investments generally have lower yields than longer-term investments. Some investments that we purchase for the fund have an interest rate that changes based on a market interest rate, and allow the holder to demand payment of principal and accrued interest before the scheduled maturity date. We measure the maturity of these obligations using the relatively short period in which payment could be demanded. Because the interest rate on these investments can change, these investments are unlikely to be able to lock in favorable longer-term interest rates. »Credit quality. The fund buys only high quality investments. These are: · rated in one of the two highest categories by at least two nationally recognized rating services, · rated by one rating service in one of the services two highest categories (if only one rating service has provided a rating) or · unrated investments that we determine are of equivalent quality. The credit quality of an investment may be supported or enhanced by another company or financial institution through the use of a letter of credit or similar arrangements. The main risk in investments backed by a letter of credit is that the provider of the letter of credit will not be able to fulfill its obligations to the issuer. »Other investments. In addition to the main investment strategies described above, we may make other types of investments and be subject to other risks as described in the statement of additional information (SAI). »Alternative strategies. At times we may judge that market conditions make pursuing the funds usual investment strategies inconsistent with the best interests of its shareholders. We then may temporarily use alternative strategies that are mainly designed to limit losses. However, we may choose not to use these strategies for a variety of reasons, even in very volatile market conditions. These strategies may cause the fund to miss out on investment opportunities and may prevent the fund from achieving its goal. »Changes in policies. The Trustees may change the funds goal, investment strategies and other policies without shareholder approval, except as otherwise indicated. »Portfolio transactions. The funds daily transactions involve costs that are reflected in the funds total return but not in the Total Annual Fund Operating Expenses. Additional information regarding Putnams brokerage selection procedures is included in the SAI. Because different types of funds use different trading procedures, investors should exercise caution when comparing brokerage commissions for different types of funds. For example, while brokerage commissions represent one component of the funds transaction costs, they do not reflect any undisclosed amount of profit or mark-up included in the price paid by the fund for principal transactions (transactions made directly with a dealer or other counterparty), including most fixed income securities and certain derivatives. In addition, brokerage commissions do not reflect other elements of transaction costs, including the extent to which the funds purchase and sale transactions may change the market price for an investment (the market impact). » Portfolio holdings. The SAI includes a description of the funds policies with respect to the disclosure of its portfolio holdings. For information on the funds portfolio, you may visit the Putnam Investments website, www.putnam.com/institutional, where the funds top 10 holdings and related portfolio information may be viewed monthly beginning approximately 15 days after the end of each month by clicking on Investment Solutions, followed by Active long-only, then Money Market. Full portfolio holdings may be viewed beginning on the sixth business day after the end of each calendar quarter and, if determined by the funds Chief Compliance Officer, more frequently, but only to the extent it is in the best interest of the funds shareholders. This information will remain available on the website until the fund files a Form N-CSR or N-Q with the Securities and Exchange Commission (SEC) for the period that includes the date of the information, after which such information can be found on the SECs website at http://www.sec.gov. Who oversees and manages the fund? THE FUNDS TRUSTEES As a shareholder of a mutual fund, you have certain rights and protections, including representation by a Board of Trustees. The Putnam funds Board of Trustees oversees the general conduct of the funds business and represents the interests of Putnam fund shareholders. The Putnam funds Board of Trustees includes Trustees who are elected by shareholder vote at least once every five years and at least 75% of whom are independent (not an officer of the fund or affiliated with Putnam Management). The Trustees periodically review the funds investment performance and the quality of other services such as administration, custody, and investor services. At least annually, the Trustees review the fees paid to Putnam Management and its affiliates for providing or overseeing these services as well as the overall level of the funds operating expenses. In carrying out their responsibilities, the Trustees are assisted by an administrative staff, auditors and legal counsel that are selected by the Trustees and are independent of Putnam Management and its affiliates. Contacting the funds Trustees Address correspondence to: The Putnam Fund Trustees One Post Office Square Boston, MA 02109 THE FUNDS INVESTMENT MANAGER The Trustees have retained Putnam Management to be the funds investment manager, responsible for making investment decisions for the fund and managing the funds other affairs and business. The basis for the Trustees approval of Money Market Liquidity Funds management contract described below will be discussed in the funds first report to shareholders. The fund pays Putnam Management a monthly management fee for these services at an annual rate of 0.25% of the funds average net assets, though Putnam Management is currently waiving this fee. Putnam Managements address is One Post Office Square, Boston, MA 02109. How does the fund price its shares? The price of the funds shares is based on its net asset value (NAV). The NAV per share equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares. Shares are generally valued as of 5:00 p.m. Eastern Time on each day the New York Stock Exchange (NYSE) is open. In addition, the fund may elect to value its shares on days the NYSE is closed if the fund determines in its discretion that opening for shareholder transactions is in the best interests of shareholders. On any day when the Bond Market Association (BMA) recommends that the securities markets close early, the fund may value its shares as of or prior to the BMA recommended closing time rather than at its normal valuation time. If the fund does so, purchase and redemption orders received by the normal valuation time but after the time the fund values its shares will be considered to have been received on the next business day and will be processed when the fund next values its shares the next business day. The fund values its investments at amortized cost, which approximates market value. How do I buy fund shares? Class P shares are only available to other Putnam funds and other accounts managed by Putnam Management or its affiliates. Shares of the fund are sold at the net asset value per share determined after confirmation of a purchase order by Putnam Investor Services. Purchase orders for shares are only accepted on days the fund is open for business and must be received by 5:00 p.m. Eastern Time to be processed that day. Orders received after 5:00 p.m. Eastern Time will be deemed received on the funds next business day. Payment for shares must be transmitted to the fund by wire in federal funds or other immediately available funds. Please call Putnam Investor Services at 1-800-752-2693 with information about your purchase before wiring funds. A fund must receive all wires in proper form before the close of the Federal Reserve Wire System on the day of purchase or you could be liable for any losses or fees the fund has incurred or for interest and penalties. Mutual funds must obtain and verify information that identifies investors opening new accounts. If the fund is unable to collect the required information, Putnam Investor Services may not be able to open your fund account.
